DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spaced region" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “a transponder” in line 2 of the claim. It is unclear if “a transponder” is yet another transponder or attempts to further define the at least one transponder previously defined in claim 1.

Claims 6-8 require “a frame” and that the insulating glazing unit of claim 1 is inserted into the frame. However, the unit of claim 1 already has “a frame” (see line 4 of claim 1). It is unclear how the frame can be inserted into itself or which frame is the unit inserted into – the frame of the insulating glazing unit of claim 1 or the frame of the door, window, or glazing in claims 6, 7, and 8 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3287998 to Weissler et al. (“Weissler”) in view of WO 00/36261 Denel et al. (“Denel”).
Regarding claim 1, Weissler discloses an insulating glazing unit, comprising at least two glass panes 11, 12 and a circumferential spacer profile 14 between the at least two glass panes near their edges, for use in a window, a door, or a facade glazing, which has a frame 80 surrounding the edges of the insulating glazing, wherein at least one electronic system 50 is attached to the insulating glazing unit, wherein the at least one electronic system is arranged on an inner surface of one glass pane 12 of the at least two glass panes in a spaced region between the spacer profile 14 and the edge of the glass pane (edge surface of 12 parallel to the 
Denel discloses an insulating glazing comprising at least one RFID transponder (Denel 22) arranged at a corner of the insulating glazing unit functioning as a label, i.e. an identification element providing remotely readable relevant manufacturing data.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Weissler to have the electronic system is at least one RFID transponder as an identification element as taught by Denel to provide the predictable result of providing remotely readable relevant manufacturing data.
Regarding claim 2, Weissler in view of Denel discloses that the at least one transponder is arranged at a corner of the insulating glazing unit (see Weissler Fig. 1).
Regarding claim 3, Weissler in view of Denel discloses that the at least one transponder is arranged at a predetermined corner, which is specified based on a predetermined installation position of the insulating glazing unit in the frame.
Regarding claim 4, Weissler in view of Denel does not disclose that a transponder is arranged at each corner of the insulating glazing unit. It has been held that a mere duplication of parts, such as the duplication of the transponder in each corner, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).
Regarding claim 6, Weissler in view of Denel discloses a window with a frame and an insulating glazing unit according to claim 1 inserted into the frame.
Regarding claim 7, Weissler in view of Denel discloses a door with a frame and an insulating glazing unit according to claim 1 inserted into the frame. Weissler discloses that “the bay closure member may for example be an opening adapted to cooperate with a frame of a dormant closing device such as a window, a door or the like.”
Regarding claim 8, Weissler in view of Denel discloses a facade glazing with a construction that has a frame and an insulating glazing unit according to claim 1 inserted into the frame.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissler in view of Denel as applied to claim 1 above, and further in view of U.S. Publication No. 2017/0167185 to Boer (“Boer”).
Regarding claim 9, Weissler in view of Denel does not disclose that the frame is a metallic frame.
Boer discloses a metal frame made of aluminum (Boer; par 0047).
It would have been obvious to one having ordinary skill in the art at the time of invention to use aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Metals such as aluminum is a commonly used frame material for windows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/055793 in view of Weissler. Claims 1-17 of the co-pending application discloses each limitation in the instant claims except for the at least one transponder being arranged on an inner surface of one glass panel of the at least two glass panes in the spaced region between the spacer profiled and the edge of the glass panel. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the instant claims to have the at least one transponder being arranged on an inner surface of one glass panel of the at least two glass panes in the spaced region between the spacer profiled and the edge of the glass panel as taught by Weissler to provide the predictable result of hiding the transponder from view.	
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art alone or in combination discloses and insulating glazing unit comprising inter alia at least one RFID transponder that is electrically coupled to a conductive spacer profile or to a conductive section of such a profile such that the profile/section of the profile acts as an antenna of the transponder. None of the cited prior arts disclose such a connection between a spacer, transponder, and frame and discloses only transponders mounted on portions of a pane or within a non-conductive seal portion that surrounds around a spacer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633